Citation Nr: 1602305	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than May 18, 1990, for the grant of service connection for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1951 to April 1953.  He died in March 2001.  The appellant claims as his surviving spouse.  In April 2011, the appellant and her daughter testified before the undersigned Veterans Law Judge at the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A transcript of the hearing is of record.

This issue was denied by the Board in a May 2012 decision.  The appellant appealed this determination to the Veterans Claims Court.  In October 2012, the Court Clerk granted a Joint Motion for Remand, vacating the Board's May 2012 decision.  The issue was remanded to the Board for further adjudication. 

In March 2013, the Board assigned an effective date of May 18, 1990, but no earlier, for the grant of service connection for PTSD.  This decision was again appealed to the Court and, in an October 2013 order, the Court Clerk again granted a second Joint Motion for Remand, vacating that portion of the Board's March 2013 decision that denied an effective date prior to May 18, 1990, for the grant of service connection for PTSD.  The issue was remanded to the Board for further adjudication. 

In April 2014, the Board again denied an effective date earlier than May 18, 1990, for the grant of service connection for PTSD.  The appellant appealed this decision to the Veterans Court.  In a May 2015 Memorandum Decision, the Court vacated the Board's decision.  The issue was remanded to the Board for further adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the May 2015 Memorandum Decision, the Court found that the Board did not address potentially favorable medical evidence appearing to diagnose the Veteran with PTSD since service, specifically (1) a September 1996 VA examiner's notation that the Veteran had "a history of post-traumatic stress disorder dating back to the Korean War in the early 1950s" and (2) a November 1996 VA addendum opinion (by the September 1996 VA examiner) noting that the Veteran's "PTSD dates back to the Korean war."  The Court held that the Board did not discuss this evidence or explain whether it is sufficient to establish a PTSD diagnosis as of April 11, 1980, for 38 C.F.R. § 3.114(a) (2015) purposes.

The diagnosis of PTSD was not added to VA's disability rating schedule until April 11, 1980, a change which VA has interpreted constitutes a liberalizing law for purposes of 38 C.F.R. § 3.114(a).  VAOPGCPREC 26-97.  While the evidence of record does not reflect that the Veteran had a diagnosis of PTSD at the time of the change in law April 1980, such is not required.  VA General Counsel has interpreted that a retroactive effective date may be assigned under 38 C.F.R. § 3.114(a) if the evidence establishes that the veteran developed PTSD as of April 11, 1980, and the disability continued up to the date that the claim for compensation was filed.

The evidence reflects that the Veteran sought psychiatric treatment prior to April 1980.  While he had, on several occasions prior to 1990, sought treatment for psychiatric symptoms including anxiety and nervousness, he was diagnosed with anxiety and depression, not PTSD.  These diagnoses were attributed to his son's legal difficulties, not his active duty service.  The Board may not infer a diagnosis of PTSD where the same is not found in the record, as the Board is prohibited from making its own medical judgments.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Further, while the September 1996 VA examiner noted that the Veteran had "a history of post-traumatic stress disorder dating back to the Korean War in the early 1950s" and, in the November 1996 addendum opinion, also noted that the Veteran's "PTSD dates back to the Korean war," these notations do not appear to be a diagnosis of PTSD since the early 1950s, but rather the examiner's recitation of the history provided by the Veteran during the examination.  However, the Board finds that these notations serve as some evidence that the Veteran may have developed PTSD as of April 1980.   

A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Based on the above, the Board finds that a retrospective medical opinion is required to address this question.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to an appropriate clinician for a retrospective medical opinion with respect to the service-connected PTSD.  The clinician should review the claims folder and then offer the following opinion with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the Veteran developed PTSD as of April 11, 1980?  The clinician should comment on the September 1996 VA examination report and November 1996 addendum opinion noting that the Veteran had a history of PTSD dating back to service in the Korean War.  The clinician should discuss whether the evidence of record is sufficient to establish a PTSD diagnosis as of April 11, 1980.

2.  Thereafter, readjudicate the issue on appeal.  If any aspect of the appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




